DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose the following recited limitations: “…increasing the lumen output of at least one emitter while simultaneously decreasing the lumen output of at least one other emitter, such that total color gamut increases while total lumen output of the light emitting device decreases; and linearly increasing an IEs TM-30-15 gamut index (Rg) as lumen output decreases” (claims 1 and 17) or linearly decreasing an IES TM-30-15 fidelity index (Rf) as lumen output decreases” (claim 8).  The remaining claims 2, 4, 6, 11, 12, 16, 18, 19, 23, 24 and 30-33 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 1, 2, 4, 6, 8, 11, 12, 16-19, 23, 24 and 30-33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
David et al., Patent No. 9,368,695; Petluri et al., Patent No. 10,805,998.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.